Judgment, in so far as appealed from by the plaintiff, modified by awarding to plaintiff a judgment enforcible by execution forthwith for the costs, with interest, awarded upon the judgment of plaintiff, and also directing the defendant to include in its deposit interest on the sum of $5,000 from date of service of summons in this action, and as so modified affirmed, without costs. (Bleimeyer v. Public Service Mutual Casualty Ins. Corp., *707250 N. Y. 264, 267.) Judgment in so far as appealed from by defendant affirmed, with costs to plaintiff. The court found upon defendant’s request that the defendant be required to deposit in court the sum of $5,000 pursuant to the provisions of its policy, which would carry interest. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Sherman, JJ.